Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 2, 4-17, 19 and 20 are pending in this application and have been examined in response to application amendment filed on 01/26/2022.
Claims 3 and 18 are canceled.
The previously applied double patenting rejection is hereby withdrawn in view of applicant’s terminal disclaimer filed 01/27/2022.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 11, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Bilal et al. (Bilal, US 2014/0372356 A1).

As to INDEPENDENT claim 1, Bilal discloses an application preloading method comprising: obtaining application usage state information of a terminal and contextual information of the terminal ([0065], [0110], [0111];  terminal status, application activity and usage time are recorded); 
inputting the application usage state information and the contextual information into a pre-generated prediction model, the prediction model being configured to predict application startup and to calculate at least one prediction value for the application startup, wherein the prediction model is pre-generated according to usage association information of applications within a predetermined time period and contextual information of the terminal corresponding to the usage association information ([0064], [0073], [0074]; prediction model generated in the past is adapted to incorporate current application usage situations within a desired period of time according to the desire of the terminal, allowing for the prediction model to stay up to date); and 
determining an application to be started according to the at least one prediction value, and preloading the application to be started [0072]; an application is preloaded at a predicated time);
wherein generating the prediction model for predicting the application startup, comprising: obtaining a user behavior sample within the predetermined time period, wherein the user behavior sample comprises usage association information of at least two applications, wherein the usage association information comprises application usage state information at each sampling point in time within the predetermined time period and a time sequence of using applications within the predetermined time period; extracting the contextual information of the terminal corresponding to the usage association information of the at least two applications ([0065], [0073]; groups of applications usage periods are obtained and extracted); and 
inputting the usage association information and the contextual information as training data into a predetermined algorithm model, and obtaining the prediction model for predicting the application startup through training ([0065], [0068], [0163]; usage data is continuously fed into the pre-launch predictor, allowing application predictions to stay updated). 

As to claim 2, Bilal discloses wherein the application usage state information comprises information of an application currently in use, or information indicating that no application is currently in use ([0064]; an application currently in use is identified and recorded).

As to claim 6, Bilal discloses wherein the contextual information comprises one or more of: scene information indicating an environmental state in which the terminal is located, or state information of the terminal ([0182]; the terminal may be in a “quiet” state). 

As to INDEPENDENT claim 8, Bilal discloses a prediction model generation method comprising: obtaining a user behavior sample within a predetermined time period, wherein the user behavior sample comprises usage association information of at least two applications, wherein the usage association information comprises application usage state information at each sampling point in time within the predetermined time period and a time sequence of using applications within the predetermined time period. (fig.6, [0073]; applications usage states such as what applications are being used at what time and what applications are used after a particular application are sampled over the course of a desired period of time);
extracting contextual information of a terminal corresponding to the usage association information of the at least two applications at each sampling point in time within the predetermined time period ([0065], [0073]; groups of applications usage periods are obtained and extracted);
inputting the usage association information and the extracted contextual information as training data into a predetermined algorithm model; and obtaining a prediction model for predicting application startup through training ([0065], [0068], [0163]; usage data is continuously fed into the pre-launch predictor, allowing application predictions to stay updated).  

As to claim 11, see rationale addressed in the rejection of claim 3 above.
As to claim 13, see rationale addressed in the rejection of claim 6 above.
As to INDEPENDENT
As to claim 17, see rationale addressed in the rejection of claim 2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bilal in view of Chu et al. (Chu, US 2013/0173513 A1).

As to claim 7, Bilal discloses wherein: the scene information comprises at least one of time information or location information (fig.8; terminal time is noted).  Bilal does not expressly disclose the state information comprises one or more of: information indicating a display screen status of on or off, power quantity information, network connection information, or information indicating whether terminal is in a charging status.
In the same field of endeavor, Chu discloses the state information comprises one or more of: information indicating a display screen status of on or off, power quantity information, network connection information, or information indicating whether terminal is in a charging status ([0034]; network status is contextualized). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Bilal and Chu before him prior to the effective filling date, to modify the predictive pre-launch applications method taught by Bilal to include context based device action prediction taught by Chu with the motivation being to perform application pre-launch predictions more accurately.

As to claim 14, see rationale addressed in the rejection of claim 7 above.

Claims 4, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilal in view of Li et al. (Li, US 2015/0013013 A1).

As to claim 4, Bilal discloses wherein obtaining the user behavior sample within the predetermined time period comprises: and determining the usage association information based on usage state information of the target applications ([0064], [0065], [0073]; similar applications are grouped together).  Bilal does not expressly disclose sorting applications according to usage frequencies of the applications within the predetermined time period; determining at least two target applications according to a result of the sorting.

It would have been obvious to one of ordinary skill in the art, having the teaching of Bilal and Li before him prior to the effective filling date, to modify the predictive pre-launch applications method taught by Bilal to include sorting by usage frequencies taught by Li with the motivation being to easily select applications in an ascending or descending order of application usage frequency.

As to claim 9, see rationale addressed in the rejection of claim 4 above.
As to claim 19, see rationale addressed in the rejection of claim 4 above.

Claims 5, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilal in view of Li and in further view of Mukherji et al. (Mukherji, US 2015/0373132 A1).

As to claim 5, the prior art as combined does not expressly disclose wherein determining the usage association information based on usage state information of the target applications comprises: sampling usage logs of the target applications according to a predetermined sampling period to determine usage state information of the target applications at each sampling point in time; and associating the usage state information of the target applications according to the sampling points in time to determine the usage association information. 
In the same field of endeavor, Mukherji discloses wherein determining the usage association information based on usage state information of the target applications comprises: sampling usage logs of the target applications according to a predetermined sampling period to determine usage state information of the target applications at each sampling point in time ([0074]; application usage is being sampled at a predetermined rate); and associating the usage state information of the target applications according to the sampling points in time to determine the usage association information ([0075]; the system may extract events such as the application used and the time and date used). 
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Mukherji before him prior to the effective filling date, to modify the predictive pre-launch applications method taught by Bilal to include sequential behavior-based content delivery method taught by Mukherji with the motivation being to improve a prediction model with sequential events.

As to claim 10, the prior art as combined discloses The prior art as combined does not expressly disclose sampling usage logs of the target applications according to a predetermined sampling period to determine usage state information of the target applications at each sampling point in time; 
	In the same field of endeavor, Mukherji discloses sampling usage logs of the target applications according to a predetermined sampling period to determine usage state information of the target applications at each sampling point in time ([0074]; application usage is being sampled at a predetermined rate); and
	Associating the usage state information of the target applications according to the sampling points in time to determine the usage association information ([0075]; the system may extract events such as the application used and the time and date used).
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Mukherji before him prior to the effective filling date, to modify the predictive pre-launch applications method taught by Bilal to include predetermined sampling rates taught by Mukherji with the motivation being to enhance resource efficiency by adjusting the frequency of the sampling rate.

As to claim 20, see rationale addressed in the rejection of claim 5 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bilal in view of Levi et al. (Levi, US 2018/0004856 A1).

As to claim 12, Bilal discloses [ignoring] an invalid application usage record entry in the application usage record within the predetermined time period ([0200]-[0202]; invalid records are picked out and ignored).  Bilal does not expressly disclose …deleting…
	In the same field of endeavor, Levi discloses …deleting invalid records ([0022], unsuccessful records are removed or omitted).
 It would have been obvious to one of ordinary skill in the art, having the teaching of Bilal and Levi before him prior to the effective filling date, to modify the predictive pre-launch applications method taught by Bilal to include invalid record deletion taught by Levi with the motivation being to provide a different approach in tracking valid usage data. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
Applicant Bilal does not disclose obtaining contextual information of a terminal; wherein generating the prediction model…comprises application usage state information at each sampling point in time; extracting the contextual information of the terminal corresponding to the usage association information of the at least two applications at each sampling point in time; 

In response to applicant’s argument, Bilal discloses obtaining contextual information of a terminal ([0110], [0111]; terminal state is recorded to make predictions); generating the prediction model…comprises application usage state information at each sampling point in time extracting the contextual information of the terminal corresponding to the usage association information of the at least two applications at each sampling point in time (fig.6; applications usage patterns in time are recorded); and inputting the usage association information and the contextual information as training data into a predetermined algorithm model, and obtaining the prediction model for predicting the application startup through training ([0065], [0068], [0163]-[0192]; application usage data as well as terminal status are continuously fed into the pre-launch predictor to pre-launch applications based on user habits).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173